Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and the amendment filed on 9/20/22. As directed by the amendment, claims 1, 7-8, 14, and 21 have been amended, claims 4, 6, and 16-20 have been canceled, and no claims have been added. Thus, claims 1-3, 5-15, and 21-24 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered. 
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
“a locking mechanism configured to prevent a delivery mechanism from causing the medication to be dispensed from the container” (claim 1, ln. 15),
“flow channel is a secondary flow channel through which only air travels when air is expelled out during an exhalation by the subject” (claim 14, ln. 1-3), 
“a flapper valve affixed within a primary flow channel through which the medication travels when air is drawn in during an inhalation by the subject” (claim 15, ln. 2-4) must be shown or the feature(s) canceled from the claim(s),
“an electromechanical actuator” (claim 22, ln. 1-2)
“the delivery mechanism is a mechanical button that is accessible along the structural body” (claim 23, ln. 1-2)
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a locking mechanism” (claim 1, ln. 7 and 25; claim 7, ln. 6 and 15; claim 22, ln. 2),
“a delivery mechanism” (claim 1, ln. 7 and 27-28; claim 7, ln. 4 and 16-17)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
5.	 The term “delivery mechanism” in claims 5 (ln. 1-2) and 23 (ln. 1-2) is not interpreted under 35 USC 112(f) because sufficient structure exists in the claim (i.e. a “trigger button” and a “mechanical button”).
Claim Objections
6.	Claim 2 is objected to because the word “powered” appears as though it should read --powdered--. The claim will be interpreted as requiring a powdered medicament.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-3, 7, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al (2002/0000225) in view of Hamano (2007/0240711), and further in view of Andersen (2009/0030285).
	Regarding claim 1, Schuler discloses an inhaler device for dispensing medication (Fig. 3, drug delivery system 40), the inhaler device comprising: a structural body that includes a recess for holding a container of medication to be inhaled by a subject (Fig. 3, housing 44 is a structural body having a recess for holding canister 52. [0070] discloses that canister 52 can be removed from housing 44, which implies that housing 44 has a recess or cavity for accommodating canister 52); a flow channel through which the medication travels when air is drawn through the flow channel by the subject (Fig. 3, mouthpiece 46 forms a flow channel that extends from first end 48 to second end 50); a locking mechanism configured to prevent a delivery mechanism from causing the medication to be dispensed from the container (Fig. 3, lockout device 42. [0071] discloses that lockout device 42 is maintained in a locked or “inactive state” until power is supplied to the lockout device to place in an active state); a mouthpiece (Fig. 3, mouthpiece 46); and a controller  configured to: generate an activation signal that causes the locking mechanism to be displaced, thereby permitting the subject to administer the medication through the flow channel by interacting with the delivery mechanism ([0044] discloses a controller that is able to control the lockout device to permit dosing to occur when certain dosing conditions are met; see also [0071]).
	Schuler does not disclose: (1) that the mouthpiece has a pair of electrodes located along opposite sides of a periphery of an exterior surface, each electrode being configured to detect contact with the exterior surface of the mouthpiece by the subject; or (2) that the controller is configured to: (i) receive a first signal from a first electrode of the pair of electrodes that is indicative of a contact event between the first electrode and an upper lip, (ii) a second signal from a second electrode of the pair of electrodes that is indicative of a contact event between the second electrode and a bottom lip; and determine that the upper and bottom lips have formed a seal around the mouthpiece based on the first and second signals being received simultaneously.
	However, Hamano teaches an inhaler (Fig. 2, inhaling device 1) comprising a mouthpiece (Fig. 2, mouthpiece 9) having a contact detection sensor (Fig. 2, sensor 4). The inhaler remains in a locked configuration until the contact detection sensor determines that a user’s mouth or lips are on the mouthpiece ([0046] discloses that the sensor 4 detects the inhaling intention of the user. [0065] discloses that the inhaler may not inject medication until the mouth switch 4 is triggered).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of Schuler’s inhaler to have a contact detection sensor that determines if a user’s mouth is on the mouthpiece as taught by Hamano to prevent actuation of the inhaler if the user does not have their mouth on the mouthpiece.
	The modified device of Schuler does not have the mouthpiece contact detection sensor as a pair of electrodes located along opposite sides of a periphery of an exterior surface, each electrode being configured to detect contact with the exterior surface of the mouthpiece by the subject, wherein the controller is configured to: (i) receive a first signal from a first electrode pair of electrodes that is indicative of a contact event between the first electrode and an upper lip, and (ii) receive a second signal from a second electrode of the pair of electrodes that is indicative of a contact event between the second electrode and a bottom lip in order to determine that the upper and bottom lips have formed a seal around the mouthpiece based on the first and second signals being received simultaneously.
	However, Anderson teaches an inhaler (Fig. 11, inhaler device 54) comprising a mouthpiece (Fig. 11, mouthpiece 56) having two electrode pairs located along opposite sides of a periphery of an exterior surface of the mouthpiece (Fig. 11, electrode pairs 57 and 58 are located on opposite sides of the exterior surface of the mouthpiece 57), wherein the electrodes detect that the mouthpiece is properly contact by the user’s lip portions ([0057]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to design the mouthpiece contact detection sensor of the modified device of Schuler to be a plurality of electrodes that are located on opposite sides of the exterior surface of the mouthpiece as taught by Anderson, as such a modification is the simple substitution of one known mouthpiece contact sensor (i.e. the electrodes of Anderson) for another known mouthpiece contact sensor (i.e. the contact sensor of Hamano) to achieve the predictable result of detecting if a user has properly placed their lips on a mouthpiece of an inhaler. The plurality of electrodes would provide an additional advantage of detecting multiple lip contact points between the user and the mouthpiece to ensure a good seal between the user’s lips and the mouthpiece. The modified device of Schuler would then use the electrode pairs to determine if a user has their mouth on the mouthpiece. If the electrode pairs indicate the presence of the user’s lips, the lockout device would be actuated to place the inhaler in an “active” state (assuming all other dosing conditions are met).
	Regarding claim 2, the modified device of Schuler has the container as a packet that includes a powdered medicament (Schuler, [0046], discloses that the invention can be used with powder drug, wherein the container housing the powder is considered a “packet”).
	Regarding claim 3, the modified device of Schuler has the container as a pressurized canister that includes an aerosol medicament (Schuler, Fig. 3, canister 52 is a pressurized canister having aerosol medicament).
	Regarding claim 5, the modified device of Schuler has the delivery mechanism including a trigger button that, upon being activated, causes the medication to be dispensed from the container (Schuler, [0055], discloses that a status button 30 must be pressed before the drug will be administered. This status button 30 is considered a “trigger button” that causes medication to be dispensed when the button is pushed).
	Regarding claim 7, Schuler discloses an inhaler device (Fig. 3, drug delivery system 40) comprising: a structural body that includes a recess for holding a container of medication to be inhaled by a subject through a mouthpiece (Fig. 3, housing 44 is a structural body having a recess for holding canister 52 and a mouthpiece 46. [0070] discloses that canister 52 can be removed from housing 44, which implies that housing 44 has a recess or cavity for accommodating canister 52); a delivery mechanism configured to cause dispensation of the medication from the container when engaged by the subject (Fig. 3, depressing canister 52 into housing 44 would dispense medication; see [0071]); a locking mechanism configured to naturally prevent the delivery mechanism from being engaged (Fig. 3, lockout device 42. [0071] discloses that lockout device 42 is maintained in an unpowered (i.e. “naturally”) locked or “inactive state” until power is supplied to the lockout device to place in an active state); 
and a controller configured to: generate an activation signal that causes the locking mechanism to be displaced, so as to permit the subject to interact with the delivery mechanism to administer the medication ([0044] discloses a controller that is able to control the lockout device to permit dosing to occur when certain dosing conditions are met; see also [0071]).
	Schuler does not disclose: (1) that the mouthpiece has a plurality of electrodes positioned along an exterior surface of the mouthpiece; or (2) that the controller is configured to: receive a signal from a given electrode of the plurality of electrodes that is indicative of a contact event between the given electrode and an upper lip, a bottom lip, or an oral commissure.
	However, Hamano teaches an inhaler (Fig. 2, inhaling device 1) comprising a mouthpiece (Fig. 2, mouthpiece 9) having a contact detection sensor (Fig. 2, sensor 4). The inhaler remains in a locked configuration until the contact detection sensor determines that a user’s mouth or lips are on the mouthpiece ([0046] discloses that the sensor 4 detects the inhaling intention of the user. [0065] discloses that the inhaler may not inject medication until the mouth switch 4 is triggered).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece of Schuler’s inhaler to have a contact detection sensor that determines if a user’s mouth is on the mouthpiece as taught by Hamano to prevent actuation of the inhaler if the user does not have their mouth on the mouthpiece.
	The modified device of Schuler does not have the mouthpiece contact detection sensor as a plurality of electrodes positioned along an exterior surface of the mouthpiece; or that the controller is configured to: receive a signal from a given electrode of the plurality of electrodes that is indicative of a contact event between the given electrode and an upper lip, a bottom lip, or an oral commissure.	
However, Anderson teaches an inhaler (Fig. 11, inhaler device 54) comprising a mouthpiece (Fig. 11, mouthpiece 56) having two electrode pairs located along opposite sides of a periphery of an exterior surface of the mouthpiece (Fig. 11, electrode pairs 57 and 58 are located on opposite sides of the exterior surface of the mouthpiece 57), wherein the electrodes detect that the mouthpiece is properly contact by the user’s lip portions ([0057]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to design the mouthpiece contact detection sensor of the modified device of Schuler to be a plurality of electrodes that are located on opposite sides of the exterior surface of the mouthpiece as taught by Anderson, as such a modification is the simple substitution of one known mouthpiece contact sensor (i.e. the electrodes of Anderson) for another known mouthpiece contact sensor (i.e. the contact sensor of Hamano) to achieve the predictable result of detecting if a user has properly placed their lips on a mouthpiece of an inhaler. The plurality of electrodes would provide an additional advantage of detecting multiple lip contact points between the user and the mouthpiece to ensure a good seal between the user’s lips and the mouthpiece. The modified device of Schuler would then use the electrode pairs to determine if a user has their mouth on the mouthpiece. If the electrode pairs indicate the presence of the user’s lips, the lockout device would be actuated to place the inhaler in an “active” state (assuming all other dosing conditions are met).
Regarding claim 22, the modified device of Schuler has said generating causing an electromechanical actuator to displace the locking mechanism (Schuler, [0071], discloses use of an electromechanical actuator such as a solenoid for displacing the electronic lockout device 42).
Regarding claim 23, the modified device of Schuler has the delivery mechanism as a mechanical button that is accessible along the structural body (Schuler, Fig. 2, depicts status button 30 as a mechanical button; see [0064]).
10.	Claims 21, 24, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Hamano and Anderson, as applied to the rejections of claims 1 and 7 above, and further in view of Weitzel et al (2014/0261414).
	Regarding claims 21 and 24, the modified device of Schuler does not have a thermistor affixed within the flow channel; an operational amplifier that is configured to pass a fixed current through the thermistor; and a voltage monitoring circuit configured to: monitor an output voltage of the operational amplifier, identify a variation in the output voltage that exceeds a certain threshold, wherein the variation is caused by the operational amplifier attempting to maintain the fixed current, and estimate an airflow property based on the variation.
However, Weitzel teaches an inhaler device for dispensing mediation (Figs. 1-2), the inhaler device comprising a flow channel through which the medication travels when air is drawn through the flow channel by the subject (Fig. 1, flow channel 10); a thermistor affixed within the flow channel (Fig. 1, thermistor 18; see [0065]); an operational amplifier that passes a fixed current through the thermistor (Fig. 3, operational amplifier 32; [0081] discloses biasing the thermistor with a constant current, wherein [0085] discloses use of an op-amp circuit): and a voltage monitoring circuit ([0091] discloses using circuitry to monitor the output terminal  and signal INHALE_A as seen in Fig. 3) configured to: monitor an output voltage of the operational amplifier ([0091] discloses processing the output voltage signal INHALE_A), identify a variation in the output voltage exceeding a certain threshold, wherein the variation is caused by the operational amplifier attempting to maintain the fixed current ([0083] discloses that the thermistor operates as a “hot wire anemometer,” which functions in the claimed manner. [0118] discloses that the terminal voltage INHALE_A changes with the ambient temperature, such as when a user inhales. [0173] discloses using this data to compare to a trigger threshold); and estimate an airflow property based on the variation ([0173] discloses generating a flow rate “Flow(t)” signal). Weitzel has the thermistor and the associated controller functionality to detect user inhalation to trigger dispensing a dose at the appropriate time ([0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Schuler to have a thermistor, an operational amplifier that passes a fixed current through the thermistor, and a controller configured to monitor output voltage, identify variation in output voltage, and estimate an airflow property based on the variation as taught by Weitzel in order to detect when a user is inhaling and dispense medication at the appropriate time during the user’s inhalation.
	Regarding claim 13, the modified device of Schuler (as modified in the rejection of claim 24) has the flow channel as a primary flow channel through which the medication travels when air is drawn in during an inhalation by the subject (Schuler, Fig. 3, mouthpiece 46 forms a primary flow channel through which a subject inhales).
11.	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Hamano, Anderson, and Weitzel, as applied to the rejection of claim 24 above, and further in view of Samson et al (2016/0325058).
	Regarding claim 8, the modified device of Schuler does not have an electronics compartment that includes: a power component; and a communication module configured to wirelessly transmit information to a computing device across a network; wherein the controller is further configured to: acquire voltage data that includes measurements of output voltage of the electrical circuit, parse the voltage data to discover a variation exceeding a certain threshold, and associate the variation with a timestamp generated by a clock module.
However, Weitzel teaches an inhaler (Figs. 1-2) comprising a controller (Fig. 1, controller 26) that is housed in an electronics compartment (Fig. 1, controller 26 must be stored in some type of compartment within the inhaler), a power component (Fig. 1, controller 26 must operate with some type of power source), wherein the controller is further configured to: acquire voltage data that includes measurements of output voltage of the electrical circuit ([0091] discloses that the voltage from the output terminal is processed by other circuitry (i.e. the controller 26)); and parse the voltage data to disclose a variation exceeding a certain threshold ([0173] discloses use of thresholds based on the voltage data). Weitzel has a controller configured to perform these voltage measurements and comparison to detect user inhalation to trigger dispensing a dose at the appropriate time ([0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Schuler to have an electronics compartment, a power component, and a controller configured to acquire voltage data that includes measurements of output voltage of the electrical circuit and parse the voltage data to disclose a variation exceeding a certain threshold as taught by Weitzel in order to detect when a user is inhaling and dispense medication at the appropriate time during the user’s inhalation.
	The modified inhaler of Schuler does not have a communication module configured to wirelessly transmit information to a computing device across a network, or associating the variation with a timestamp generated by a clock module.
	However, Samson teaches an attachable assembly (Fig. 1b, attachable assembly 30) comprising a communication module configured to wirelessly transmit information to a computing device across a network ([0052] discloses wireless communication), wherein the information includes a timestamp generated by a clock module of time and date of actuation and/or inhalation ([0166]).  This information may then be used to indicate whether the actuation was “good” or “bad” ([0166]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the electronics of the modified inhaler of Schuler to include a communication module for wirelessly transmitting information to a computing device and to provide a timestamp indicating the time and date of actuation or inhalation as taught by Samson in order to better keep track of the amount and manner of usage of the inhaler to evaluate compliance of the patient.  The modified device would result in generating a timestamp of the voltage variation of the thermistor, as the voltage variation of the modified inhaler of Hamano corresponds to inhalation by the user.
Regarding claim 9, the modified inhaler of Schuler has the electronics compartment as detachably connectable to the structural body (Samson, [0060], attachable assembly 30 is removable).
	Regarding claim 10, the modified inhaler of Schuler has the information including the airflow characteristic, the variation, the timestamp, the voltage data, or any combination thereof (Samson, [0166], discloses transmitting information including the time of inhalation, which is an airflow characteristic, a timestamp, and corresponds to the voltage variation of the thermistor of Weitzel).
	Regarding claim 11, the modified inhaler of Schuler has the controller as further configured to: acquire an administration schedule associated with a medication regimen that requires administration of the medication from a memory; compare the timestamp to the administration schedule; and determine a compliance status for the subject based on the comparison, wherein the compliance status is included in the information transmitted to the computing device by the communication module (Samson, [0053], discloses such compliance monitoring and adherents to an administration schedule; see also [0072]).
	Regarding claim 12, the modified inhaler of Schuler has, upon receipt of the information, the computing device as configured to transmit a notification specifying the compliance status to an individual other than the subject (Samson, [0053], discloses transmitting data (i.e. notifications) to healthcare providers (i.e. individuals other than the subject)).
12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Hamano, Anderson, and Weitzel, as applied to claim 24 above, and further in view of Sexton et al (2005/0166912).
	Regarding claim 14, the modified inhaler of Schuler does not have a secondary flow channel through which only air travels when air is expelled out during an exhalation by the subject.
	However, Sexton teaches an inhaler (Fig. 2, inhaler 10a) comprising a primary flow channel (Fig. 2, inhalation channel 56a) and a secondary flow channel (Fig. 2, exhalation channel 58a) to keep inhalation streams and exhalation streams separate from one another (Fig. 2, inhalation stream 72a is separate from exhalation stream 74a).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Schuler to have a primary flow channel for inhalation and a secondary flow channel for exhalation as taught by Sexton to keep the flow paths separate from one another to promote drug delivery efficiency.  The modified device would result in having a thermistor in both the primary (inhalation) channel and the secondary (exhalation) channel.
13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Hamano, Anderson, Weitzel, and Sexton, as applied to claim 14 above, and further in view of Snyder et al (2003/0168057).
	Regarding claim 15, the modified inhaler of Hamano does not have a flapper valve affixed within a primary flow channel through which the medication travels when air is drawn in during an inhalation by the subject; wherein the controller is further configured to: acquire voltage data generated by the electrical circuit, parse the voltage data to discover a variation, determine that the variation corresponds to a change in airflow speed of at least a certain amount, and generate a signal to actuate the flapper value, thereby allowing the subject to inhale the medication through the primary flow channel.
	However, Snyder discloses an inhaler (Fig. 1, inhaler 100) having an inhalation channel (Fig. 1, channel 120), wherein a flapper valve is position within the inhalation channel that is operated by a controller to ensure that the medication is released to the user at the proper point during inhalation (Fig. 1, controller 150 actuates valve member 142 at the proper time during inhalation; Fig. 2B depicts a “flapper valve” type that may be used in the inhaler 100).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary flow channel of the modified device of Hamano to have a flap valve that is actuated by a controller at the appropriate time during inhalation as taught by Sexton to ensure that the user inhales the proper amount of medication at the proper time.  The modified device would result in the flapper valve of Sexton being opened by a controller when the thermistor of the modified device of Hamano generates voltage variation that indicates inhalation by the user is taking place.
Response to Arguments
14.	Applicant’s arguments filed on 9/20/22 on Pages 9-10 regarding the drawing objections have been considered, but are not persuasive. 37 CFR 1.83(a) clearly states that “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims.” Conventional features whose detailed illustration is not essential for a proper understanding of the invention may be in the form of a graphical drawing symbol or a labeled representation.
15.	Applicant’s arguments filed on 9/20/22 on Pages 10-11 with respect to the 35 USC 103 rejections and regarding the prior art of record not disclosing the claimed electrode pair and locking mechanism have been considered, but are moot in view of the new grounds of rejection presented in this Office Action.
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785